Case 0:19-cv-61069-WPD Document 33 Entered on FLSD Docket 08/29/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 19-61069-CIV-DIMITROULEAS

  MARK W. LILLY, and
  SIMPLIFY BIZ, INC.,

         Plaintiffs,

  vs.

  SANTANDER CONSUMER USA INC.,
  d/b/a CHRYSLER CAPITAL and
  ENTERPRISE FINANCIAL GROUP, INC.
  d/b/a EFG COMPANIES,

        Defendants.
  ___________________________________/

                            ORDER ON MOTION TO FILE VIDEO

         THIS CAUSE is before the Court upon Defendant Santander Consumer USA Inc. d/b/a

  Chrysler Capital’s Consented Motion for Leave to File Video [DE 32], filed herein on August

  27, 2019. The Court has carefully considered the Motion and is otherwise fully advised in the

  premises.

         Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion [DE 32] is

  GRANTED. Defendant Santander Consumer USA Inc. d/b/a Chrysler Capital may

  conventionally file the video with the Clerk’s Office. Defendant Santander Consumer USA Inc.

  d/b/a Chrysler Capital should also deliver a copy of the video to Chambers.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 29th day of August, 2019.
Case 0:19-cv-61069-WPD Document 33 Entered on FLSD Docket 08/29/2019 Page 2 of 2




  Copies furnished to:
  Counsel of Record
